Citation Nr: 0534213	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for left ear hearing 
loss.

4.  Entitlement to a 10 percent rating based upon multiple 
non-compensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1967 to May 1970 and from September 1989 to September 1992.  
He served on active duty for training from April 15, 1988, to 
August 18, 1988.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 RO decision which, in pertinent part, 
denied service connection for a depressive disorder and 
tinnitus, denied a compensable rating for left ear hearing 
loss, and denied a 10 percent rating for multiple non-
compensable service-connected disabilities.  In his 
substantive appeal, the veteran requested a Travel Board 
hearing.  However, in a statement submitted in September 
2003, he indicated his desire that his hearing request be 
cancelled.  In April 2004, the Board remanded the case to the 
RO for additional compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.), for the RO to obtain medical records associated 
with a claim for Social Security Administration benefits, and 
for an examination addressing the etiology of tinnitus.  
These actions have been accomplished, and the case has now 
been returned to the Board.  


FINDINGS OF FACT

1.  The evidence of record does not establish the presence of 
a depressive disorder until April 1994, more than one year 
after service.

2.  The preponderance of the evidence is against a finding 
that any current depressive disorder is related to the 
veteran's military service.

3.  The evidence demonstrates no present tinnitus disability 
related to any incident of active service.

4.  The veteran's service-connected left ear hearing loss is 
manifested by auditory acuity level IV.

5.  The evidence of record does not show that the veteran's 
service-connected disabilities interfere with his ability to 
secure or maintain employment.


CONCLUSIONS OF LAW

1.  A depressive disorder was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

3.  The criteria for a compensable evaluation for left ear 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

4.  The criteria for a 10 percent rating based on multiple 
non-compensable service-connected disabilities have not been 
met.  38 C.F.R. § 3.324 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - The Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claims in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in July 
2001, September 2003, and May 2004 that informed him of the 
type of information and evidence necessary to substantiate 
his claims.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from July 2001, September 2003, and May 
2004 notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from July 2001, September 2003, and 
May 2004 contained requests that the veteran provide 
additional evidence in support of his claims.  He was asked 
to tell VA about any other records that might exist to 
support his claims, and was informed that he should send 
information describing such additional evidence or the 
evidence itself to the RO.  In addition, he was supplied with 
the complete text of 38 C.F.R. § 3.159 by way of an SOC dated 
in October 2002 and an SSOC dated in May 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations have been provided where 
necessary.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Service connection for depressive disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection will be presumed for certain chronic 
diseases, including a psychosis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran's service medical records from his first period 
of active duty, from May 1967 to May 1970, show that on 
separation examination in mid-May 1970, his psychiatric 
system was normal on clinical evaluation.  On the 
accompanying medical history report, there were no pertinent 
complaints.

A military physical examination report, described as an "Over 
40 (years old)" examination, dated in May 1987, shows no 
pertinent complaints or abnormal findings.

Medical records from the veteran's second period of active 
duty, from September 1989 to September 1992, show that in 
August 1990, following an upper gastrointestinal series, he 
was diagnosed with gastritis and duodenitis.  During 
treatment, he reported that he was experiencing job-related 
stress at that time and the treating physician commented in 
the treatment report that gastritis was a condition which 
seemed to have been aggravated by stress.  The service 
physician advised that the veteran's work situation be 
investigated and that steps be undertaken to reduce his level 
of work-related stress, to include a change in his duty 
station.  The reports show that the veteran worked in service 
in the capacity of an accountant.  In this regard, a 
September 1990 Army Counseling Service report (from the 
Seneca Army Depot in Seneca, New York) noted the veteran's 
history of gastritis precipitated by stress and presented a 
plan of stress-reduction therapy.  No psychiatric diagnosis 
was presented.  The records show that he received three 
outpatient counseling sessions which ended in mid-October 
1990, after which he reported that his job stress was at the 
minimum due to the fact that he was re-assigned, and that he 
no longer experienced physical complaints secondary to 
stress.

The report of an October 1994 VA general medical examination 
shows that the veteran presented with a complaint of 
depression which he reported to have been of 2 years 
duration.  Assessment of his psychiatric system and 
personality was normal.

VA treatment records, dated from 1994 to 1997, show that the 
veteran had been treated for a diagnosis of major depression 
and that he first received treatment at VA for this 
psychiatric problem in early April 1994.  These VA records, 
and also private medical records dated from 1995 to 1996, 
show that he was diagnosed with a cerebral aneurysm in late 
1995, for which he was treated with a craniotomy in January 
1996.  Thereafter, the records show that there was some 
medical speculation as to whether the veteran's psychiatric 
and personality pathologies (including possible organic brain 
syndrome) may or may not have been associated with his 
cerebral aneurysm.

An Army Reserve physical profile examination report, dated in 
August 1995, shows that the veteran's psychiatric system was 
normal on clinical evaluation.  On his medical history, the 
veteran reported having sleeping problems and depression or 
excessive worry.  The examining physician noted that the 
veteran had been treated for depression, and that this 
condition was in remission on medication.

Social Security Administration (SSA) medical and 
administrative records associated with the veteran's claims 
folder show that in a January 1997 decision, the SSA granted 
him disability status for severe depression and organic brain 
injury.  Though the SSA records note that the veteran alleged 
to have been disabled as of September 9, 1992 (i.e., the date 
on which he separated from active duty with the Army 
Reserves), the January 1997 SSA decision determined that the 
veteran met that agency's requirements for disability status 
only as of mid-April 1994.

The report of a March 1997 VA psychiatric examination shows 
that the veteran was receiving treatment from a VA 
psychiatrist and a psychotherapist on a regular basis at the 
time of this examination.  He reported that his psychiatric 
illness had its onset in 1990 during active duty when he was 
being treated for gastritis.  The VA examiner noted that the 
veteran's service medical records indicated that stress may 
have been a factor regarding gastritis, and that the veteran 
had been admitted to the VA mental health clinic in early 
April 1994 with complaints of depression and insomnia.  In 
January 1996, he underwent brain surgery for treatment of an 
aneurysm.  Following a psychiatric interview, the VA 
examination report shows a diagnosis of major depression and 
hypomanic features.

At a September 1997 RO hearing, the veteran reported 
receiving regular VA counseling and treatment for depression, 
including psychotherapy and medication.  He reported that 
during active service, he worked as an accountant, but after 
service he was only able to work at lesser jobs in fast food 
restaurants.  He stated that during his active duty in the 
Army Reserve in 1990, he received 2 or 3 sessions of 
counseling for work-related stress, but thereafter received 
no other such treatment until he came to VA.  He did not 
recall ever receiving any medication in service for a nervous 
condition.  He reported, however, that after leaving active 
service, he received psychiatric treatment from the VA 
medical facility in Rochester, New York, prior to April 1994, 
which was the earliest date of such treatment shown in the 
medical records.  The veteran reported that during service he 
worked under a female officer who had treated him very poorly 
and had created a stressful work environment for him.  He 
then developed gastritis, and he stated at the hearing that 
all his present psychiatric difficulties and problems with 
obtaining and retaining employment began with the gastritis 
in service.

After the hearing, the RO developed the evidence and obtained 
all of the veteran's available VA medical records, dated from 
1994 to 1997.  These records show treatment and counseling 
for depression.  Also of note is a VA treatment report which 
shows that the veteran had been riding his bicycle without a 
helmet and sustained a head injury in October 1996.  

In a statement dated in June 1999, Dr. Howard B. Leve, a 
Staff Psychiatrist at the VA Healthcare Network in Rochester, 
New York, reported that the veteran indicated that his 
depression began during service when he had problems with a 
female supervisor he worked for.  He was later transferred to 
a section where he performed administrative computer work.  
Following mental status examination, moderately severe 
dysthymia was diagnosed, and it was recommended that he 
continue in outpatient psychotherapy.  Dr. Leve noted that 
the veteran had undergone surgery to remove an intercranial 
aneurysm several years previously, but this appeared to have 
little to no connection to his anxiety and depression, which 
he had been struggling with for many years.

VA outpatient treatment records dated in June 2000 note that 
the veteran did not have any symptoms of depression.  

Private medical records dated in April 2001 diagnose the 
veteran with late onset dysthymic disorder, and subsequent 
private medical records from 2003 reflect continuing 
psychiatric treatment.

Upon review of the evidence above, the Board finds that 
service connection for a depressive disorder is not 
warranted.  There is no objective indication of the presence 
of a depressive disorder during service, or within a year 
following service, as required for presumptive service 
connection.  The first indication of a depressive disorder is 
from April 1994, which is more than a year following the 
veteran's separation from service.  While evidence since that 
time shows continued psychiatric treatment, none of the 
subsequent evidence diagnoses a depressive disorder and 
relates the condition to the veteran's military service.  
There is no medical evidence which tends to show that the 
veteran had a psychiatric disorder in service which has 
persisted to the present.

Despite the veteran's contention that he has a depressive 
disorder which began during service, the evidence does not 
support a finding of a depressive disorder in service.  The 
Court has held that chronicity was not demonstrated when the 
sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).  While the veteran has indicated that he has a 
depressive disorder which began during service, the earliest 
post-service medical records reflecting pertinent complaints 
or treatment are dated in April 1994.  The sole evidentiary 
basis for the asserted continuous symptomatology is lay 
testimony with no medical evidence indicating the presence of 
pertinent symptoms.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  The veteran's lay opinion to the effect 
that he has a currently diagnosed depressive disorder which 
is attributable to his period of service is not competent 
evidence of such a nexus since lay persons are not qualified 
to render a medical diagnosis or an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the absence of competent medical 
evidence that the veteran has a current depressive disorder 
that began during his military service or was caused by some 
event of such service, service connection is not warranted 
for a depressive disorder.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Here, the 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); 38 C.F.R. § 3.102 (2005).  
  
III.  Service connection for tinnitus
 
Service medical records are negative for any indication of 
the presence of tinnitus.

At a VA audiological examination given in October 1994, the 
veteran reported periodic tinnitus in his left ear.  He 
stated that the condition was periodic in nature (once every 
2 weeks), and was high in pitch and soft in volume.  He 
reported that the onset was 10 years previously and was 
related to noise exposure.  He indicated that the condition 
did not affect him.
In an examination given in September 1995 for the state of 
New York for the Office of Disability Determinations, the 
veteran reported that he did not notice any tinnitus.

In a hearing evaluation given in August 1996 by the Rochester 
Hearing and Speech Center in New York, the veteran did not 
report experiencing tinnitus.  

At a VA audiological examination given in February 1997, the 
veteran reported a history of slight tinnitus, which he said 
was only in his left ear and occurred periodically 
approximately once a month for a few seconds.  He said his 
tinnitus had begun approximately 22 years previously while he 
was in school.  He indicated that it did not affect his daily 
living, the loudness of it was softer than conversational 
speech, and the pitch of it was high.

At a VA audiological examination given in September 2003, the 
veteran did not complain of tinnitus.  

At a VA ear disease examination given in June 2004, the 
veteran complained of occasional noise in his left ear, and 
the examiner noted that the noise described was not 
characteristic of tinnitus.  The examiner stated that he 
could not certify that the veteran had recurrent tinnitus 
because the veteran had denied it, and he was unable to find 
evidence indicating the presence of it.  

At a VA audiological examination given in February 2005, the 
veteran did not complain of tinnitus.

At a VA ear disease examination given in February 2005, the 
veteran reported occasional tinnitus, which was worse in the 
left ear.  The examiner's diagnosis was tinnitus as per 
patient.  The examiner noted that tinnitus caused by acoustic 
trauma was usually continuous and not intermittent, and the 
veteran did not mention any specific incident which he 
attributed his tinnitus to.        

Based upon the evidence of record, the Board finds that 
entitlement to service connection for tinnitus is not 
warranted.  The medical evidence of record contains 
conflicting information as to whether the veteran experiences 
tinnitus.  Even assuming arguendo that the veteran currently 
has tinnitus, there is no competent medical evidence of 
record which demonstrates that tinnitus was incurred as a 
result of any incident of active service.

Although the veteran believes he has tinnitus as a result of 
his military service, he is a lay person and is not qualified 
to render a medical diagnosis or an opinion concerning 
medical causation of a condition.  See Espiritu, supra.  In 
the absence of competent medical evidence linking a diagnosis 
of tinnitus to service, the veteran's claim must be denied.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  See generally 
Gilbert, supra; Ortiz, supra.  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus.

IV.  Compensable rating for left ear hearing loss

The veteran seeks a compensable rating for his service-
connected left ear hearing loss.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The percentage evaluation for hearing loss is determined 
based on the results of audiology examination, including the 
score on a controlled speech discrimination test (Maryland 
CNC) and the average puretone decibel threshold for the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  Once these 
test results have been obtained, employing Table VI, a Roman 
numeral designation for hearing impairment of an ear is 
ascertained based on a combination of the speech 
discrimination score and the puretone threshold average.  If 
impaired hearing is service-connected in only one ear, 
hearing impairment in the non-service-connected ear is 
assigned a Roman numeral designation of I unless there is 
total deafness in both ears.  The Roman numeral designations 
of each ear are then entered into Table VII to determine the 
percentage evaluation for hearing loss.  38 C.F.R. § 4.85.  
[In certain circumstances, the rating for hearing loss may be 
determined based only on puretone threshold average, but the 
test results in the present case do not meet the requirements 
for such special rating method.  See 38 C.F.R. §§ 4.85(c), 
4.86.]

In December 1994, the RO granted service connection for left 
ear hearing loss.  A noncompensable (0 percent) rating was 
assigned for the condition.

Over the years the veteran has been given several 
audiological examinations.  An August 1995 military profile 
examination indicated a puretone decibel average (for the 
four frequencies) of 43, and a speech discrimination score 
was not indicated.  A February 1997 VA examination showed the 
left ear had a speech discrimination score of 86 percent and 
a puretone decibel average (for the four frequencies) of 23.  
A September 2003 VA examination showed the left ear had a 
speech discrimination score of 80 percent and a puretone 
decibel average (for the four frequencies) of 47.   The most 
recent VA examination, given in February 2005, showed the 
left ear had a speech discrimination score of 76 percent and 
a puretone decibel average (for the four frequencies) of 55.

Entering each of these examination results into Table VI 
indicates an auditory level no higher than IV for the 
service-connected left ear hearing loss.  Right ear hearing 
loss is non-service-connected and is assigned an auditory 
acuity level of I, since the veteran is not totally deaf in 
both ears.  Entering Table VII with an auditory acuity level 
of IV for the service-connected left ear and an auditory 
acuity level of I for the non-service-connected right ear 
results in a 0 percent rating for the service-connected left 
ear hearing loss under Diagnostic Code 6100. 

Thus, the applicable law and regulations do not provide for a 
compensable evaluation under the rating schedule for hearing 
loss as demonstrated by the veteran.  Accordingly, a question 
as to which of two evaluations to apply has not been 
presented, and the disability picture does not more nearly 
approximate the criteria required for a compensable rating.  
38 C.F.R. § 4.7.  

The Board notes that the RO has not addressed referral of the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extra-schedular rating.  Although the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1); 
see Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The regular schedular standards are not shown to be 
inadequate in this case.  The veteran has not made any 
specific contentions, nor does the evidence otherwise 
indicate, that the veteran experiences marked interference 
with employment or frequent periods of hospitalization due to 
his service-connected left ear hearing loss.  Consequently, 
the Board finds no basis for further action on this question.

The weight of the evidence demonstrates that the veteran's 
service-connected left ear hearing loss is noncompensable at 
this time.  As the preponderance of the evidence is against 
the claim for a compensable rating, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.   
 
V.  10 percent rating for multiple non-compensable service-
connected disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such a character 
as clearly to interfere with normal employability, even 
though none of the disabilities may be of compensable degree 
under the Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324.

In the instant case, the Board finds that the evidence of 
record does not show that the veteran's service-connected 
disabilities interfere with his ability to secure or maintain 
substantially gainful employment.  The veteran's only 
service-connected disabilities are his left ear hearing loss, 
residuals of a fracture of the right clavicle, and residuals 
of a right wrist fracture.  There is no medical evidence of 
record which suggests that these disabilities in themselves 
clearly interfere with normal employability, and the record 
does not appear to indicate that the veteran himself suggests 
this.  Consequently, the Board finds that the evidence of 
record does not show that the veteran's service-connected 
disabilities interfere with his ability to secure or maintain 
substantially gainful employment.  Additionally, the Board 
notes that the evidence shows that it is the veteran's 
various nonservice-connected disabilities, particularly his 
depression and organic brain injury, which have resulted in 
employment impairment as found by the SSA in awarding 
disability benefits.  Therefore, the Board finds that the 
veteran is not entitled to a compensable rating of 10 percent 
pursuant to 38 C.F.R. § 3.324.





ORDER

Service connection for a depressive disorder is denied.

Service connection for tinnitus is denied.

A compensable rating for left ear hearing loss is denied.

A 10 percent rating for multiple non-compensable service-
connected disabilities under the provisions of 38 C.F.R. § 
3.324 is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


